                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANGEL A. FLORES,

         Plaintiff,
                                                          Case No. 17-cv-526-bbc
    v.

 OXFORD WISCONSIN (MEDICAL)
 FEDERAL CORRECTIONAL
 INSTITUTION, DR. KING,
 MS. LAUFENBERG AND UNITED
 STATES,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


         /s/                                                         5/24/2019
         Peter Oppeneer, Clerk of Court                              Date

     It appearing that there is no just reason for delay, I direct that this final
judgment be entered.
